UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                               )
 IN RE:                                                        )   Chapter 11
                                                               )
 THE DIOCESE OF ROCHESTER,                                     )   Case No. 19-20905 (CGM)
                                                               )
                                    Debtor.                    )
                                                               )

              STATEMENT OF OFFICIAL COMMITTEE OF UNSECURED
              CREDITORS REGARDING DEBTOR’S MOTION TO EXTEND
               EXCLUSIVE PERIODS PURSUANT TO 11 U.S.C. § 1121(d)

                  The Official Committee of Unsecured Creditors (the “Committee”) of The

Diocese of Rochester, the above-captioned debtor and debtor in possession hereby submits its

Statement of Official Committee of Unsecured Creditors Regarding the Debtor’s Motion to

Extend Exclusive Periods Pursuant to 11 U.S.C. § 1121(d) (the “Motion”) [Docket No. 338],

and respectfully states as follows:

                 1.         The Committee does not object to the Debtor’s Motion to extend the

exclusive periods to file and solicit acceptance of a plan of reorganization. Notwithstanding the

Committee’s “non-objection”, the Committee and the Debtor are still negotiating certain

important gating issues that, once resolved, could facilitate progress in the case.

                 2.         The Debtor and the Committee have engaged in extensive negotiations

regarding a number of issues, including document production by the Debtor, an interim stay of

CVA litigation against parishes and schools, insurance coverage, and various matters addressed

in the Debtor’s first day pleadings. Importantly, the Committee and the Debtor negotiated a

stipulation to refund tuition payments to families that received scholarships, but had already

made tuition payments prior to the petition date. This stipulation was initially suggested by the

Committee Chairman at the Debtor’s 341 meeting.



DOCS_NY:40013.2 18489/002
   Case 2-19-20905-PRW, Doc 346, Filed 01/07/20, Entered 01/07/20 20:27:15,
                    Description: Main Document , Page 1 of 2
                 3.         The Committee, shortly after its formation, delivered an extensive

document request to the Debtor, and the Debtor agreed to produce documents subject to

negotiation of a non-disclosure agreement. Notably, the Debtor states that it has gathered

thousands of responsive documents. [Motion, par. 7] To date, the parties have not finalized a

non-disclosure agreement.

                 4.         The Committee and the Debtor also have had extensive negotiations

regarding a partial interim stay of litigation claims against Debtor-affiliated non-debtor CVA

defendants.

                 5.         The Committee and the Debtor have had multiple discussions regarding a

claims bar date for sexual abuse survivors. The Debtor is working on a bar date motion and

stated that it intends to file it shortly. The Committee anticipates reviewing a draft of the motion

(including its exhibits) and discussing the terms with the Debtor before it is filed and, if

necessary, continue discussions during the notice period. The Committee further expects that a

bar date motion will be ruled upon in advance of the proposed expiration of the proposed

deadline to file a plan of reorganization.

 Date: January 7, 2020                            PACHULSKI STANG ZIEHL & JONES LLP

                                                  /s/ Ilan D. Scharf
                                                  James I. Stang (pro hac vice)
                                                  Ilan D. Scharf
                                                  780 Third Avenue, 34th Floor
                                                  New York, NY 10017
                                                  Telephone: (212) 561-7700
                                                  Facsimile: (212) 561-7777
                                                  Email: jstang@pszjlaw.com
                                                             ischarf@pszjlaw.com

                                                  Counsel to the Official Committee of Unsecured
                                                  Creditors




DOCS_NY:40013.2 18489/002               2
   Case 2-19-20905-PRW, Doc 346, Filed 01/07/20, Entered 01/07/20 20:27:15,
                    Description: Main Document , Page 2 of 2
